             Case 2:19-cv-01116-TSZ Document 33 Filed 12/05/19 Page 1 of 5



 1                                                                          HON. THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   RYAN DIAZ, JARED THOMPSON, ARIEL
                                                              NO. 2:19-cv-01116-TSZ
     ENRIQUEZ, PAUL BARR, JOHN RIOS,
10   DAVID GUY, LISANDRO LIZARDO, CHRIS                       PLAINTIFFS’ UNOPPOSED
     LUEBCKE, ROBERT FOUCHA, NICHOLAS                         MOTION FOR EXTENSION OF
11   YOCHHEIM, ALEC COLLINS, ZACKERY                          DEADLINE TO FILE MOTION FOR
     REED, GRANT HOELSCHER, MICHAEL                           CLASS CERTIFICATION
12   OREN, NATHAN AIMSWORTH, JASON
     COFFEY-WOLFGANG, ERIC WILSON,                            NOTE FOR MOTION CALENDAR:
13   LYDIA DELOACH,                                           December 13, 2019
                            Plaintiffs,
14
            v.
15
     NINTENDO OF AMERICA, INC.,
16
                            Defendant.
17

18                                         INTRODUCTION

19          Plaintiffs hereby move this Court pursuant to LCR 7(d)(2)(A) to extend the deadline

20   set by Local Civil Rule 23(i)(3) for Plaintiffs to move for class certification. Plaintiffs

21   submit that good cause exists to extend the Local Civil Rule deadline for filing their motion

22   for class certification because Defendant’s Motion to Dismiss and Compel Arbitration is still

23   pending. Should that Motion be denied, the Parties will need to engage in discovery before



     MOTION FOR EXTENSION OF DEADLINE                                       TOUSLEY BRAIN STEPHENS PLLC
     (2:19-cv-01116-TSZ) - 1                                                 1700 Seventh Avenue, Suite 2200
                                                                                Seattle, Washington 98101
                                                                          TEL. 206.682.5600  FAX 206.682.2992
             Case 2:19-cv-01116-TSZ Document 33 Filed 12/05/19 Page 2 of 5



 1   Plaintiffs can bring any motion for class certification given the rigorous analysis standard

 2   required for class certification under Fed. R. Civ. P. 23.

 3          Plaintiffs have conferred with Defendant, and Defendant has indicated that it takes

 4   no position regarding the relief sought in this motion.1 In support of this motion, Plaintiffs

 5   state as follows:

 6                                          BACKGROUND

 7          Plaintiff Ryan Diaz filed his initial complaint on July 19, 2019. See ECF No. 1.

 8   Defendant was served with the Complaint on July 23, 2019. Plaintiffs thereafter filed their

 9   operative Amended Complaint on September 27, 2019. See ECF No. 21.

10          Defendant filed its Motion to Compel Arbitration and Dismiss on November 1, 2019.

11   ECF No. 24. The parties are in the middle of briefing Defendant’s Motion to Compel

12   Arbitration and Dismiss; Plaintiffs filed their response on December 2, 2019, and

13   Defendant’s reply is due on December 23, 2019. See ECF No. 14.

14          LCR 23(i)(3) requires Plaintiffs to file a motion for class certification within 180

15   days after the filing of their initial complaint commencing this class action—i.e., by

16   January 15, 2020.

17                                           ARGUMENT

18          This Court has broad discretion in determining whether to extend the deadline for filing

19   a class certification motion set by LCR 23(i)(3). See, e.g., Rocha v. Yoshinoya W., Inc.,

20   No. CV 06-00487 MMM (AJWx), 2006 U.S. Dist. LEXIS 101445, at *7 (C.D. Cal. Dec. 29,

21   2006) (“District courts have broad discretion to enforce [a class certification deadline local]

22
     1
      Plaintiffs proposed to Defendant that they submit this request for relief as a stipulation.
23   Defendant declined to stipulate—even though it has sought to stay discovery in its entirety—
     but indicated that it will not oppose this Motion.

     MOTION FOR EXTENSION OF DEADLINE                                      TOUSLEY BRAIN STEPHENS PLLC
     (2:19-cv-01116-TSZ) - 2                                                1700 Seventh Avenue, Suite 2200
                                                                               Seattle, Washington 98101
                                                                         TEL. 206.682.5600  FAX 206.682.2992
             Case 2:19-cv-01116-TSZ Document 33 Filed 12/05/19 Page 3 of 5



 1   rule.”); see also Blough v. Shea Homes, Inc., No. C12-1493 RSM, 2014 U.S. Dist. LEXIS

 2   50606, at *6 (W.D. Wash. Apr. 10, 2014) (discussing LCR 23(a)(i)(3) and acknowledging that

 3   “there is no hard and fast rule to the precise stage in litigation when class certification must be

 4   determined.”). Courts recognize that a class certification briefing schedule contemplated by this

 5   type of local rule, “when considered alongside federal rules regarding status conferences and

 6   the timing of discovery,” can be “unrealistic in light of recent case law regarding the need to

 7   establish a sufficient factual record at the class certification stage.” See Balser v. Hain

 8   Celestial Grp., Inc., 640 F. App’x 694, 696 (9th Cir. 2016). Indeed, in Wal-Mart Stores, Inc. v.

 9   Dukes, the Supreme Court stated that “Rule 23 does not set forth a mere pleading standard. A

10   party seeking class certification must affirmatively demonstrate his compliance with the Rule—

11   that is, he must be prepared to prove that there are in fact sufficiently numerous parties,

12   common questions of law or fact, etc.” 564 U.S. 338, 350 (2011); see also Fed. R. Civ. P. 23.

13   “Before certifying a class, the Court must conduct a ‘rigorous analysis’ to determine whether

14   Plaintiffs have met the requirements of Rule 23.” Fowler v. Guerin, No. C15-5367 BHS, 2019

15   U.S. Dist. LEXIS 124416, at *4 (W.D. Wash. July 25, 2019) (citation omitted).

16          The discovery necessary to support and oppose a class certification motion will require

17   significantly more time than contemplated by the current January 15, 2020 deadline under

18   LCR 23(i)(3). Thus, there is good cause to relieve Plaintiffs of the current January 15, 2020

19   class certification motion deadline under LCR 23(i)(3). Plaintiffs represent that they have not

20   made this motion for purposes of delay, and they have not previously sought an extension of

21   the class certification motion deadline.

22   //

23   //


     MOTION FOR EXTENSION OF DEADLINE                                       TOUSLEY BRAIN STEPHENS PLLC
     (2:19-cv-01116-TSZ) - 3                                                 1700 Seventh Avenue, Suite 2200
                                                                                Seattle, Washington 98101
                                                                          TEL. 206.682.5600  FAX 206.682.2992
             Case 2:19-cv-01116-TSZ Document 33 Filed 12/05/19 Page 4 of 5



 1                                           CONCLUSION

 2          Plaintiffs request that the Court grant this unopposed motion and extend Plaintiffs’

 3   deadline to move for class certification. Plaintiffs and further request that the Court allow them

 4   15 days following the Court’s decision on Nintendo’s pending Motion to Compel Arbitration

 5   and Dismiss to propose a new deadline for Plaintiffs’ motion for class certification.

 6
            DATED this 5th of December, 2019.
 7
                                                   TOUSLEY BRAIN STEPHENS PLLC
 8

 9                                                 By: s/ Kim D. Stephens
                                                    Kim D. Stephens, WSBA #11984
10                                                  Jason T. Dennett, WSBA #30686
                                                    Kaleigh N.B. Powell, WSBA #52684
11                                                  1700 Seventh Avenue, Suite 2200
                                                    Seattle, Washington 98101
12                                                  Telephone: 206.682.5600/Fax: 206.682.2992
                                                    Email:       kstephens@tousley.com
13                                                               jdennett@tousley.com
                                                                 kpowell@tousley.com
14
                                                    Benjamin F. Johns (admitted pro hac vice)
15                                                  Andrew W. Ferich (admitted pro hac vice)
                                                    Alex M. Kashurba (admitted pro hac vice)
16                                                  CHIMICLES SCHWARTZ KRINER
                                                    & DONALDSON-SMITH LLP
17                                                  361 W. Lancaster Avenue
                                                    Haverford, Pennsylvania 19041
18                                                  Telephone: (610) 642-8500
                                                    Email:       bfj@chimicles.com
19                                                               awf@chimicles.com
                                                                 amk@chimicles.com
20
                                                    Interim Co-Lead Counsel for Plaintiffs
21

22

23



     MOTION FOR EXTENSION OF DEADLINE                                     TOUSLEY BRAIN STEPHENS PLLC
     (2:19-cv-01116-TSZ) - 4                                               1700 Seventh Avenue, Suite 2200
                                                                              Seattle, Washington 98101
                                                                        TEL. 206.682.5600  FAX 206.682.2992
               Case 2:19-cv-01116-TSZ Document 33 Filed 12/05/19 Page 5 of 5



 1
                                      CERTIFICATE OF SERVICE
 2
              I hereby certify that on December 5, 2019, I electronically filed the foregoing with the
 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to all

 4   parties registered on the CM/ECF system. All other parties (if any) shall be served in

 5   accordance with the Federal Rules of Civil Procedure.

              DATED at Seattle, Washington, this 5th day of December, 2019.
 6

 7
                                                    s/ Kim D. Stephens
                                                    Kim D. Stephens
 8   6639/001/545855.1

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     MOTION FOR EXTENSION OF DEADLINE                                      TOUSLEY BRAIN STEPHENS PLLC
     (2:19-cv-01116-TSZ) - 5                                                1700 Seventh Avenue, Suite 2200
                                                                               Seattle, Washington 98101
                                                                         TEL. 206.682.5600  FAX 206.682.2992
